Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent References 
Baumert et al., (WO 2010/034812) teaches a humanized Anti-CLDN1 antibody produced by the exact same hybridoma cell line OM-7D3-B3 as the presently claimed antibody (see Table 1, claim 5). Baumert teaches humanized Anti-CLDN1 antibody produced by the hybridoma cell line OM-7D3-B3 attached to the cytotoxic moiety (see page 22 and claim 10). Baumert teaches a pharmaceutically acceptable carrier (see claim 18). Baumert does not teach present SEQ ID NO: 1, 2, 3, 4, 9, 10, 11 or 12. Baumert does not teach humanized Anti-CLDN1 antibody.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648